Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/27/2021, pages 6-14, with respect to all previous rejections, have been fully considered and are persuasive.  The prior art, the abstract position taken, claim objections and 101 rejections, based on amendments and arguments, have been withdrawn, by the newly appointed examiner.
	
In accord to applicant page 12, the applied prior art, does not clearly teach, as claimed.
The subject area of the present disclosure relates generally to a method for visualizing a process map.

Specification paragraphs [0017]-[0021] describes a process as being a series of actions that may be performed by a person or machine. A process may consist of any number of actions and could be simple or complex.

Figure 3 and Specification paragraphs [0023]-[0027] describe a method for visualizing a process map of a process Is executed by a process map server. The method includes receiving a flowchart and a step-by-step recording related to a process. A process map is generated by combining the flowchart and the step-by-step recording and the process map is then displayed. In one embodiment, the process map is derived and inferred from the step-by-step recordings of actual executions of a process and/or tasks associated with the process. The process map is generated at different levels of granularity and abstraction. Longer tasks are generated with more levels to ensure an easily read overview at the most abstracted (highest) level which can then be drilled into all the way to the most detailed level. Depending on the 

Independent claim 1 recites “generating, by a processor, a process map by combining the flowchart and the step-by-step recording.” Moolman does not disclose this limitation.
New grounds of rejection

	In response the newly appointed examiner agrees with applicants response, as pointed out, the essence of the invention is deemed to encompass, visualizing a process map of a process, executed by a process map, associated with, a flowchart and a step-by-step recording related to a process, the process map is generated by combining the flowchart and the step-by-step recording and the process map is then displayed, the process map is derived associated with the, recordings of an actual execution processes or tasks, associated with a process…

	Upon updated search the examiner identified a reference that has been applied below and appears teaches as argued and as claimed, to, record a process (at least, cols. 1-2), associated with a an established process flow (or flowchart), and to provide, an associated visualization (USER, Fig. 2), allowing for user to utilize, the results to, facilitate analysis or 

	The examiner invites applicant to an interview to discuss potential distinguishable subject matter in an effort to enhance compact prosecution, as well as record clarity.
	
This action is Non-final, with new prior art grounds of rejection, even though the claims were amended, to emphasize supporting structure, facilitating the claim steps (claim 1).
	
In view of the abstract rejection previously set fourth, applicant arguments (page 8), establishing an argument, associated with the claims and specification, arrives at, the claims are directed to a practical application.
The current examiner of record, has considered the claims in light of the specification, the argument is deemed 
Applicant should always consider the scope of the claims and the consideration of the level of pre-emption, that could be seen and should consider, a specific problem solved by the inventor to clearly establish a level of something more, is suggested and to carefully consider the newly applied prior art, may bring about a solution.
	As is seen the prior art, to manage a process, resulting in users to debug code, by comparing, actual vs. authored to do, of established (authored), processes or an example of something more, specified to, de-budding Code.

. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4, 8-12, 15-18 are rejected under 35 U.S.C. 102 as being anticipated by Cole et al. (US 8,719,775, FD 2008).
Regarding claims 1 (method), 8 (apparatus) and 15 (medium), Cole discloses, a computer implemented method (supported by an apparatus or hardware with software, based on, Fig. 1), for visualizing a process (1) as a process map (Figs. 1-2), the method comprising:
receiving a flowchart of the process 
(SEE an Executable Process)

Note, an executable process that is one that is Executed (by a computer, Fig. 140-1), but, (developed prior to execution).
See Fig. 1 computer structure support, 
Fig. 2 (visualization GUI, or display), 
Fig. 3 (associated, method steps, step 200-), 
Fig. 4-, other related, step 205-208

SEE abstract, Figs. 1-2
“a process map indicates a plurality of steps associated with a process” or a FLOWCHART to be followed

O	receiving a step-by-step recording of the process
recording.”

O	generating, by a processor, a process map by combining the flowchart and the step-by-step recording (Fig. 3); and

Note, combining in a display, a process map (col. 1, appears is conventional)
Conventional technologies for debugging source code and associated processes allow users to step through the execution of the source code while interrogating the values of variables associated with the source code. As the source code executes, users can compare the difference between what the source code is actually doing during the execution and what the source code is authored to do during execution.

And
Col. 10, SEE INSTANCES (are recordings), of a process (or FLOWCHART), teaches, including, “an ability to compare at least two recordings associated with at least two instances of the process.”
Description Paragraph - DETX (51):
In step 223, the executed process recording and playback process 140-2 provides an ability to compare at least two recordings associated with at least two instances of the process. Since the executed process recording and playback process 140-2 captures an individual recording for each instance of a process, a compare these instances. This may provide additional debugging data to the user 108 based on, for example, different input data provided to the different instances of the process. 

And
displaying the process map on a display 
SEE details of Figs. 2-11, step 204 and/or step 215 and/or step 207
Abstract Text - ABTX (1):
A system interprets a process map. The process map indicates a plurality of steps associated with a process. The process map provides a visual representation of the steps. The system executes the process according to the process map, and captures an execution of the process in a recording. The system provides a capability to traverse the recording according to the process map. 

US 8719775 

TITLE Methods and apparatus for recording and playback of an executed process 

Brief Summary Text - BSTX (2):
The present disclosure generally relates to computer systems and more specification relates to recording and playback of an executed process. 


SEE Process Map (being a Flow Chart)

Brief Summary Text - BSTX (8):
Embodiments disclosed herein significantly overcome such deficiencies and provide a system that includes a computer system executing an executed process recording and playback process that interprets a process map. The computer system is capable of recording data values generated during the interpretation of a process map in order that the execution flow and data value updates can be replayed at a future point in time for purpose of visualization. The process map indicates a plurality of steps associated with a process. The process map provides a visual representation of the steps. The executed process recording and playback process executes the process according to the process map, and captures an execution of the process in a recording. The executed process recording and playback process then provides a capability to traverse the recording according to the process map. 

	

	SEE on a server, is adapted to, Capture, a process, by recording, in view of, 

“…a process engine interprets the process map, and executes the process. The process engine detects that the process is operating in `record mode` and a recording of the process is captured...”

Brief Summary Text - BSTX (9):
In an example embodiment, the executed process recording and playback process operates on a server running a plurality of other processes. A process engine interprets the process map, and executes the process. The process engine detects that the process is operating in `record mode` and a recording of the process is captured. A user can set the process to `record mode` or turn off `record mode` at any point prior to and during execution of the process. When the process engine detects that the process is no longer in `record mode`, the process engine ceases the recording of the process. 


SEE visualization w/GUI, w/stepping (or traversing), or playback, with arrows and color, wherein, those steps that are to be traversed are depicted as being linked together with arrows of a different color or “tracking the traversals” and w/third colors ….

Brief Summary Text - BSTX (10):
Once a recording of the process has been captured, a user may step through the recording, viewing the state of the data at each step. The user may even step backwards through the recording, again, viewing the state of the data at any given step. In an example recording in a graphical environment. The graphical user interface provides a visual representation of the process map, depicted as a plurality of steps depicted as linked together with graphical icons depicted as arrows. During traversal of the recording, those steps that have been traversed are depicted, for example, as being linked together with arrows of one color, and those steps that are to be traversed are depicted as being linked together with arrows of a different color. The routes between steps that were not accessed during execution of the process are depicted with yet a third color so that a user can instantly discern the steps that have been encountered, the steps that will be encountered, and the steps that will never be encountered during this particular execution of the process. 


Regarding claims 2-4, 9-11 and 16-18, Cole is deemed to meet as claimed, wherein the displaying the process map comprises:
O	displaying a task associated with the process, claims 2, 9 and 16
and
o	 displaying a step associated with the task in response to selection of the task, claims 3, 10 and 17
and
displaying, an action 

(SEE above Colors & arrows, of traversed steps, below), associated with the step (SEE Linked Steps & Arrows), in 

SEE above, Users Can Step through each step, in view of Fig. 2, Tasks with Links (see 125, 1-3 & 150, 155), defining the next steps or a process flow, displayed visually allowing for user navigation (Playback Control, stepping, forward or back) or playback

SEE associated disclosure, Maps with Links, steps, colors, arrows or (status and/or attributes) of an execution or not (steps, Traversed or Not), based on, a process map
Description Paragraph - DETX (27):
In step 204, the executed process recording and playback process 140-2 provides a graphical user interface 160 in which to render the recording. The graphical user interface 160 includes, but is not limited to: A visual representation of the process map 120. A visual representation of at least one of the plurality of steps 125-N associated with the process. In an example embodiment, the plurality of steps 125-N that comprise the process map 120 is visually depicted. The plurality of steps 125-N is linked together with arrows indicating various routes through the process map 120 that the process may take during execution. The arrows are colored with a default color indicating that the steps have not been traversed during execution of the recording. A visual representation of at least one of the plurality of steps that has been traversed during a traversal of the recording. In an example embodiment, when a step has been traversed, the color of the arrow linking (that step with a previous step) is modified to indicate that that step has been traversed (i.e., the traversed step arrow 150). In another example embodiment, the color of the arrow linking the current step 125-1 with the next step 125-2 (in the process) is modified to indicate that this step 125-2 is the next step 125-2 the process will take (i.e., the step to be traversed arrow 155). In an example embodiment, the plurality of future steps is identified by a plurality of step to be traversed arrows 155. A visual representation of at least one of the plurality of steps 125-N associated with the process. The visual representation indicates that at least one of the plurality of steps 125-N associated with the process is the different color (from the other steps 125-N depicted in the process map 120), indicating to the user 108 that an exception has occurred. A variable rendering region 135 within the graphical user interface 160. A visual representation of at least one variable 145 associated with the process. A visual representation of at least one variable 145, the visual indicating that variable 145 has been modified during the traversal of the recording. In an example embodiment, during traversal of a recording, when the value of a variable 145 has changed, that variable 145 is highlighted with a different color (from the other variables 145) within the variable rendering region 135. Equally of use to the user 108 is the fact that those variables 145 that have not been modified are not highlighted with a different color. This allows the user 108 to quickly discern which variables 145 have been modified and which haven't. An indication that there is additional data associated with the at least one variable 145. In an example embodiment, the variable rendering region 135 depicts the value of the variable 145 as " . . . " indicating that the user 108 may select the " . . . " to view additional data associated with that variable 145. The capability to invoke, from the graphical user interface 160, the recording of the execution of the process. In an example embodiment, a user 108 may invoke or terminate the recording of a process anytime prior to and during execution of that process. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. in view of Passova (US 6,671,874).
	Regarding claim 5, 12 and 19, Cole fails to particularly teach, Passova teaches and is deemed to render any differences obvious and teaches and is deemed to render obvious,

receiving a petri net model of the process, wherein the generating a process map further comprises combining the petri net model with the flowchart and the step-by-step recording

Passova teaches model development (Flow Chart) and testing, directed to the verification and validation of software, by applying Petri modeling, marking upon conditions being satisfied (col. 6, lines 35-) and col. 8, line 19- 


Brief Summary Text - BSTX (23):
The modeling process is independent of the method of model development. A marking vector defines the initial conditions of the system, and the modeling process is implemented according to the rules of the selected Petri net variation. The tags provide for external control of the modeling process, allowing for artificial activation of corresponding redundant positions, depending on the portions of the program being modeled, and determine the most critical states for the testing process. The modeling results can then be provided in terms of requirements, which may be expressed in a natural language. 

Brief Summary Text - BSTX (25):
The universal automated software testing method of the invention represents the system requirements, design requirements or programs as an extended Petri net model, isolates significant positions by reverse analysis, creates a prototype table of the sequence of states covering the part of the model under consideration, and from the prototype table and table of positions generates tests of a required level expressed in terms of natural language, mathematical expressions or data. These tests can be used for verification and validation, either directly or with some additional information. 

Drawing Description Text - DRTX (3):
FIG. 1 a Petri net model corresponding to the Use Case description of system requirements in Table 2, 

Drawing Description Text - DRTX (4):
FIG. 2 is an input matrix of positions versus transitions for the inputs in the Petri net model of FIG. 1 corresponding to the basic flow in the Use Cases model of Table 2, 

Drawing Description Text - DRTX (5):
FIG. 3 is an output matrix of positions versus transitions for the outputs in the Petri net model of FIG. 1 corresponding to the basic flow in the Use Cases model of Table 2, 

Drawing Description Text - DRTX (6):
FIG. 4 is a table of positions showing system requirements written in natural language and positions in the Petri net model of FIG. 1 for the basic flow in the Use Cases model of Table 2, 

Drawing Description Text - DRTX (7):
FIG. 5 is an input matrix of positions versus transitions for the inputs in the Petri net model of FIG. 1 corresponding to the basic flow and alternative flow in the Use Cases model of Table 2, 

Drawing Description Text - DRTX (8):
FIG. 6 is an output matrix of positions versus transitions for the outputs in the Petri net model of FIG. 1 corresponding to the basic flow and alternative flow in the Use Cases model of Table 2, 

Drawing Description Text - DRTX (9):
FIG. 7 is a table of positions showing system requirements written in natural language and positions in the Petri net model of FIG. 1 for the basic and alternative flows in the Use Cases model of Table 2; 

Drawing Description Text - DRTX (11):
   FIG. 9 is a Petri net representation of the flow chart of FIG. 8; 

Drawing Description Text - DRTX (13):
FIG. 11 is a Petri net representation of the algorithm of FIG. 10; and 

Drawing Description Text - DRTX (14):
FIG. 12 is a Petri net representation of the requirements table of Table 4. 

Detailed Description Text - DETX (3):
The invention utilizes a variation of Petri net modeling. As is known to those skilled in the art, a Petri net expresses conditions and events as a graph of connected positions and transitions. Petri net positions are marked by an indicator (for example a token) as corresponding conditions satisfied. Depending upon the variation of the Petri net, when one or more input positions are marked the output transition occurs, the indicator is removed from the input position(s) and an indicator is applied to the output position(s). The output position(s) may also be input positions for one or more subsequent transitions, which occur in like fashion. The Petri net thus describes a set of conditions and events occurring when the conditions are satisfied, which may include branches representing alternatives and exceptions, in a graphical form. 

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to, modify Cole in view of the teachings of Passova, as claimed, to apply as claimed, to receive a petri net model of the process, wherein the generating, a process map is rendered obvious based on as claimed, further comprises combining the petri net model with the flowchart and the step-by-step recording of Cole,  facilitating the marking, indicators (token) as corresponding, conditions satisfied, as taught by use of modeling based on, Petri modeling, as taught by Passova, in order to, facilitate testing, verification, validation of computer software (based on modelling, of process steps).

Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al., as applied above, in view of Arend et al. (US 2014/0019190).
Regarding claims 6-7, 13-14 and 20, Cole fails to particularly teach as claimed, utilizing,
O	a business process model/notation model of a process, being a combination of a Flow Chart and Recording (or Modeler, editor) and also, fails to teach, providing a system that is adapted to, receive input requesting Collapse (an operation), of the process map Displayed to display only tasks.

Arend is deemed to render any differences obvious and teaches accessing a process model (Type: Business Process w/steps) and views thereof (see abstract) and being adapted to receive (collapse Inputs, as well as the opposite: Expand), by system and/or user associated requests.

SEE 0002
“…Moreover, these processes can be represented with process modeling notations (e.g., business process modeling notation (BPMN) editors and process engines, enhanced process chains (EPC), modeling hierarchies built on these or similar model types, etc.) but these types of resources are typically difficult for a non-technical user to understand and use….”

SEE Fig. 3, appears relates to a Flow Chart & , with flow (302), of a business process (see Order), as a process, 

“…the process advisor may one present the steps a given user is required to perform and guides the user through the process by expanding and collapsing steps or activities as they are completed. For example, the process presented by process advisor may be configured to present one or more tasks for a user based on the user's role and any corresponding assigned steps and/or activities. Moreover, when a process step is completed, the process advisor may collapse the previous steps. For example, in view 188B, the find resources step is done, so it collapses in favor or the step currently being performed….” 

US 20140019190 

Note, “…the process advisor hides (or collapses) the activities of that step, and expands the activities 194A-B for the step-in progress…”

SEE hides activity for a step (Task)

[0022] FIG. 1B depicts additional examples of views 188A-C presenting a business process for hiring a new employee 186A. In this example, the business process collapses) the activities of that step, and expands the activities 194A-B for the step-in progress, which is find resources 186C. This process may be defined in the process model. 
   
[0024] Page 188B shows the process advisor guiding the user through the manage applicants step 186D. In this example, the create staffing request 186B step is "done," so the process advisor hides (or collapses) the activities of that step, and expands the activity 194C of the step-in progress, which is create staffing request 186B. The process advisor may access the process monitor to determine the status of steps and/or activities in order to expand and collapse steps in a view and update the status information for the steps/activities. 

See collapse, based on required user (activities),

“…guides the user through the process by expanding and collapsing steps or activities as they are completed….”

[0026] In some implementations, the process advisor may one present the steps a given user is required to perform and guides the user through the process by expanding and collapsing steps or activities as they are completed. For example, the process presented by process advisor may be configured to present one or more tasks for a user based on the user's role and any corresponding assigned steps and/or activities. Moreover, when a process step is completed, the process advisor may collapse the previous steps. For example, in view 188B, the find resources step is done, so it collapses in favor or the step currently being performed. 
   
[0043] At 406, the process advisor generates at least one view including the steps, activities, and objects for the business process being executed. For example, process advisor may generate view 198A and send the collapsing the completed task and expanding the next task, as noted above with respect to FIG. 1B. 

Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to, modify Cole in view of the teachings of Arend, as claimed, to adapted the system of Cole to, “receive inputs requesting Collapse associated with, an process map, being displayed, wherein expanding and collapsing (0026) to display only tasks, is accomplished in view of, such as: “…guides the user through the process by expanding and collapsing steps or activities as they are completed...”, leaving, only tasks, additionally the map is also taught as being, “a business process modeling notations”, or associated with a BPMN editor and/or process engine, facilitating, activity based display, being, a flow chart combined the business process model/notation model being deemed obvious to, apply, BPMN editor and/or process engine, facilitating process flow analysis (of 

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162